DETAILED ACTION
Status of Application: Claims 1-21 are present for examination at this time.  
Claims 1-9 and 19-20 are rejected.
Claims 10-18 and 21 are objected to.
The present application is being examined under the pre-AIA  first to invent provisions. 
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for domestic priority under 35 U.S.C. 120 is acknowledged.
Information Disclosure Statement
The information disclosure statements submitted on 9/17/2021 and 10/15/2021 have been considered by the Examiner and made of record in the application file.
Allowable Subject Matter
Claims 10-18 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, as well as resolving the outstanding double patenting rejection.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) 
and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-2, 4-6, and 8-9 are rejected under 35 U.S.C. 103(a) as being unpatentable over “Efficient periodic location reporting in a radio access network” by Edge US2006/0293066 (“Edge”). 
With regard to claim 1 Edge discloses a method for supporting location services for a user equipment for supporting location services for a user equipment (UE) using service based interfaces, and non-transitory medium related to comprising:	receiving by a first location server a location service request for the UE, wherein the location service request comprises a message for one of a Mobile Terminated Location Request (MT-LR), a Mobile Originated Location Request (MO-LR), a Network Induced Location Request (NI-LR), or a periodic and triggered MT-LR (Edge at ¶¶5, 9);	communicating between the first location server and at least one other first entity to obtain location information for the UE measured by the at least one other first entity, wherein the communication between the first location server and the at least one other first entity is transferred via a second entity (Edge at ¶¶9, 31);	and determining a location for the UE based on the location information ;	wherein the first location server uses service based interfaces (SBIs), which expose a service to other network functions (examiner notes that this phrase “which expose a service to other network functions” does not further limit the term “SBI”.  SBI’s are an API communication that takes place between two network function.  Using the word “expose” just fancifies this concept),  and service operations to receive the location service request and to communicate with the at least one other first entity via the second entity (Edge at ¶27).
Reasons to Cross Embodiments: Note that Edge does not disclose that all features are in all embodiments.  However, Edge at ¶¶157-159 discloses the concept of crossing embodiments for a more advantageous invention.)
Examiner notes that Claim 60 is written in means plus function form.  The Specification as written (see ¶6) lists a processor as structure capable of the acts therein.  This would track the language for Claim 31, and thus map similarly.  ¶154 of Edge discloses that the method steps may be performed by processors in servers.
With regard to claim 2, Edge discloses the method of claim 1, wherein the UE is in communication with a Radio Access Network (RAN) and the at least one other first entity comprises at least one of the UE and the RAN (Edge at ¶27).

With regard to claim 4, Edge discloses the method of claim 2, wherein the UE communication with the RAN is based on an IEEE 802.11 Wireless Local 
Area Network radio interface.
With regard to claim 5, Edge discloses the method of claim 1, wherein the first location server is a Location Management Function (LMF) (Edge at ¶ 27).
With regard to claim 6, Edge discloses the method of claim 5, wherein the UE is assigned to the LMF based on an identification of the UE, network slicing, or both (Edge at ¶¶39-40).

With regard to claim 8, Edge discloses the method of  claim 7, wherein the first location server is located in a home network for the UE, wherein the UE is roaming in a visited network different from the home network (Edge at ¶31).
With regard to claim 9, Edge discloses the method of  claim 7, wherein the first location server is located in a serving network for the UE (Edge at ¶31).

Claims 3, 7, are 19-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over “Efficient periodic location reporting in a radio access network” by Edge US2006/0293066 (“Edge”) in view of “Network Service Exposure Method And Apparatus Utilizing The Same” By Lu 2017/0311304a1 (“Lu”)With regard to claim 3, while Edge discloses the method of  claim 2, Edge, does not explicitly state that which is known in the art of communications as taught by Lu. Lu discloses: wherein the UE communication with the RAN is based on a Fifth Generation (5G) New Radio (NR) interface (Lu at ¶¶29-30 where the system is a 5G system).

Reasons to Combine: At the time of Edge the technology on the horizon was 4G technology.  Just prior to the time of the filing of the instant application (August 2017) it would have made sense for and been obvious to one of ordinary skill in the art to update Edge to work with newer technologies and adapt the techniques therein for a 5G network and its corresponding components).
With regard to claim 7, Edge discloses the method of  claim 1, wherein the first location server is part of a Fifth Generation Core network (5GCN) (Lu at ¶¶29-30 where the system is a 5G system).

Reasons to Combine: At the time of Edge the technology on the horizon was 4G technology.  Just prior to the time of the filing of the instant application (August 2017) it would have made sense for and been obvious to one of ordinary skill in the art to update Edge to work with newer technologies and adapt the techniques therein for a 5G network and its corresponding components).

With regard to claim 19, while Edge discloses the method of  claim 1, Edge does not explicitly state that which is known in the art of communications as taught by Lu. Lu discloses: wherein the second entity is an Access and Mobility Management Function (AMF) (Lu at ¶30).

With regard to claim 20, while Edge discloses the method of  claim 19, Edge does not explicitly state that which is known in the art of communications as taught by Lu. Lu discloses: wherein the first location server uses an SBI to communicate with the AMF (Lu at ¶30).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the 
scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 14 of US Patent 11,128,985. Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claim is simply a broader version of the patented claim.  Therefore, since omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same functions as before (In re Karlson (CCPA) 136 USPQ 184 (1963)).
 
Claim 2 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 2 of US Patent 11,128,985. Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claim is simply a broader version of the patented claim.  Therefore, since omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same functions as before (In re Karlson (CCPA) 136 USPQ 184 (1963)).

Claim 3 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 3 of US Patent 11,128,985. Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claim is simply a broader version of the patented claim.  Therefore, since omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same functions as before (In re Karlson (CCPA) 136 USPQ 184 (1963)).

Claim 4 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 14 of US Patent 11,128,985. Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claim is simply a broader version of the patented claim.  Therefore, since omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same functions as before (In re Karlson (CCPA) 136 USPQ 184 (1963)). 

Claim 5 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 5 of US Patent 11,128,985. Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claim is simply a broader version of the patented claim.  Therefore, since omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same functions as before (In re Karlson (CCPA) 136 USPQ 184 (1963)).

Claim 6 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 6 of US Patent 11,128,985. Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claim is simply a broader version of the patented claim.  Therefore, since omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same functions as before (In re Karlson (CCPA) 136 USPQ 184 (1963)).

Claim 7 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 7 of US Patent 11,128,985. Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claim is simply a broader version of the patented claim.  Therefore, since omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same functions as before (In re Karlson (CCPA) 136 USPQ 184 (1963)).

Claim 8 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 8 of US Patent 11,128,985. Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claim is simply a broader version of the patented claim.  Therefore, since omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same functions as before (In re Karlson (CCPA) 136 USPQ 184 (1963)).

Claim 9 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 9 of US Patent 11,128,985. Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claim is simply a broader version of the patented claim.  Therefore, since omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same functions as before (In re Karlson (CCPA) 136 USPQ 184 (1963)).

Claim 10 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 10 of US Patent 11,128,985. Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claim is simply a broader version of the patented claim.  Therefore, since omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same functions as before (In re Karlson (CCPA) 136 USPQ 184 (1963)).

Claim 11 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 11 of US Patent 11,128,985. Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claim is simply a broader version of the patented claim.  Therefore, since omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same functions as before (In re Karlson (CCPA) 136 USPQ 184 (1963)).

Claim 12 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 12 of US Patent 11,128,985. Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claim is simply a broader version of the patented claim.  Therefore, since omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same functions as before (In re Karlson (CCPA) 136 USPQ 184 (1963)).

Claim 13 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 13 of US Patent 11,128,985. Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claim is simply a broader version of the patented claim.  Therefore, since omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same functions as before (In re Karlson (CCPA) 136 USPQ 184 (1963)).

Claim 14 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 14 of US Patent 11,128,985. Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claim is simply a broader version of the patented claim.  Therefore, since omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same functions as before (In re Karlson (CCPA) 136 USPQ 184 (1963)).

Claim 15 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 15 of US Patent 11,128,985. Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claim is simply a broader version of the patented claim.  Therefore, since omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same functions as before (In re Karlson (CCPA) 136 USPQ 184 (1963)).

Claim 16 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 16 of US Patent 11,128,985. Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claim is simply a broader version of the patented claim.  Therefore, since omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same functions as before (In re Karlson (CCPA) 136 USPQ 184 (1963)).

Claim 17 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 17 of US Patent 11,128,985. Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claim is simply a broader version of the patented claim.  Therefore, since omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same functions as before (In re Karlson (CCPA) 136 USPQ 184 (1963)).

Claim 18 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 18 of US Patent 11,128,985. Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claim is simply a broader version of the patented claim.  Therefore, since omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same functions as before (In re Karlson (CCPA) 136 USPQ 184 (1963)).

Claim 19 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 19 of US Patent 11,128,985. Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claim is simply a broader version of the patented claim.  Therefore, since omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same functions as before (In re Karlson (CCPA) 136 USPQ 184 (1963)).

Claim 20 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 20 of US Patent 11,128,985. Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claim is simply a broader version of the patented claim.  Therefore, since omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same functions as before (In re Karlson (CCPA) 136 USPQ 184 (1963)).

Claim 21 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 21 of US Patent 11,128,985. Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claim is simply a broader version of the patented claim.  Therefore, since omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same functions as before (In re Karlson (CCPA) 136 USPQ 184 (1963)).

CONCLUSION

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA L SCHWARTZ whose telephone number is (571)270-7494.  The examiner can normally be reached on M-F 10a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Pérez-Gutiérrez can be reached on 571-272-791515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSHUA L SCHWARTZ/Primary Examiner, Art Unit 2642